Citation Nr: 1133408	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral pes planus (flat feet).

2.  Entitlement to an initial compensable rating for gastrointestinal reflux disease (GERD). 

3.  Entitlement to a rating greater than 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1995 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran had a hearing before the Board in March 2011 and the transcript is of record.

The issues seeking increased ratings for GERD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision, in pertinent part, denied a claim seeking entitlement to service connection for bilateral pes planus finding the condition pre-existed the Veteran's military service and was not aggravated beyond the natural progression of the disorder by any incident of his military service.

2.  Evidence received since the October 1998 decision is cumulative to, or redundant of, evidence then of record; does not relate to the unestablished fact (aggravation) necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1. The October 1998 rating decision that denied reopening the claim for entitlement to service connection for bilateral pes planus is final.  U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  Evidence received since the October 1998 rating decision is not new and material, and, therefore, the claim of entitlement to service connection for bilateral pes planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The notice requirements were met in this case by letters sent to the Veteran in January 2009 and March 2009.  Those letters advised the Veteran of the information necessary to substantiate his service connection claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2009 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The January 2009 letter also told the Veteran why his prior pes planus claim was denied in 1998 and what would constitute "new" and "material" evidence here to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes the Veteran indicated he seeks a chiropractor for his low back on a regular basis.  These records are not in the claims folder, but the Board finds that it is not necessary to remand the pes planus claim because the Veteran has not indicated these records are relevant to his bilateral pes planus claim.  Indeed, he specifically indicated his treatment from the chiropractor is specifically for his back.  

In regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting relevant evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim.  Since no new and material evidence has been submitted in conjunction with the recent claim, an examination is not required.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and, therefore, the Board may proceed to consider the merits of the claim.  

New and Material Evidence (Pes Planus)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran first initiated his claim for service connection for pes planus in June 1997.  In an October 1998 decision, the RO denied service connection for pes planus concluding that although the service treatment records reveal diagnosis and treatment for pes planus and other foot related problems, the Veteran's condition pre-existed service and was not aggravated by service. 

The Veteran seeks to reopen his claim contending that his feet got gradually bigger and flatter during service due to strenuous marching in the military.  He claims he had chronic blisters and calluses in the military and broke his foot and big toe on two occasions.  Even if his pes planus pre-existed his military service, the Veteran claims he never had problems with his feet until his military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received from the appellant within the appeal period.  Therefore, the October 1998 rating decision is final.  U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

At the time of the October 1998 decision, the record included service treatment records.  The records confirm the Veteran was noted to have moderate to severe bilateral pes planus on his February 1995 entrance examination.  The treatment records also show ongoing complaints of foot pain, to include a big toe fracture.  At the time of the October 1998 decision, also of record was a VA examination dated August 1998 where the examiner fully noted the Veteran's contentions of in-service foot problems, the enlarging of his feet and the in-service injuries.  At that time, the examiner confirmed the Veteran had moderately severe bilateral pes planus, but x-rays were within normal limits.  X-rays at the time of the examination did not reveal significant pes planus or any evidence of old fractures.  

Potentially relevant evidence received since the October 1998 decision includes: (1) a December 2008 private foot scan; (2) VA outpatient treatment records through July 2009 revealing sporadic complaints of foot pain; and (3) the Veteran's statements and testimony before the Board in March 2011.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his feet were permanently aggravated by the physical labor of boot camp, specifically marching in his combat boots.  He believes his constant in-service foot trouble confirms his pes planus was aggravated by his military service.  

The RO, in initially denying his claim on the merits, found that the Veteran's pes planus pre-existed service and was not aggravated by service.  Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's current foot problems, to include pes planus, were aggravated by service or otherwise incurred in service or linked to an in-service injury or incident.  No competent evidence received since the October 1998 decision tends to do so.

The private and VA outpatient treatment records merely confirm that the Veteran continues to receive some treatment for his complaints of foot pain and pes planus.  No medical professional has ever proffered an opinion with regard to the etiology of the Veteran's pes planus.  No medical professional has associated any current foot diagnosis with the Veteran's military service, and no medical professional has indicated the Veteran's pes planus was aggravated beyond natural progression because of the Veteran's military service.

The fact that the Veteran has pes planus and associated manifestations thereof was already well documented in the medical evidence previously in the file.  The new medical evidence in this case does not offer an opinion as to whether the Veteran's current foot problems can be linked to any in-service injury or incident.  In fact, the Veteran testified that he does not recall any physician specifically telling him his pes planus was caused or aggravated by his military service.  

As to the Veteran's own statements, he has not demonstrated he has medical training, expertise, or credentials that would qualify him to render a competent opinion regarding medical causation in regards to a complex medical question such as whether pes planus was aggravated.  His lay opinion that his pes planus is a result of or was aggravated by in-service active training is not competent evidence, and cannot be deemed "material" for purposes of reopening the veteran's claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, the determinative issue is one of medical diagnosis or causation, competent medical evidence is required.  Lay assertions are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since October 1998 relates to the unestablished fact necessary to substantiate the claim.  That is, no additional evidence received shows in-service aggravation of the Veteran's pre-existing pes planus or otherwise links the Veteran's current foot problems and service.  The circumstances of this case are similar to those referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  The point has been reached in this case "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller, 3 Vet. App. at 538. The RO has previously considered extensive medical evidence documenting the Veteran's medical history and complaints and denied this claim.

Accordingly, the additional evidence received is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been submitted, the claim seeking entitlement to service connection for pes planus is not reopened and the appeal is denied.


REMAND

The Veteran claims his low back disability and GERD are worse than currently rated.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was last afforded VA examinations for these conditions in February 2009, over two years ago.  Since that time, the record contains VA outpatient treatment records indicating continuing treatment.

Additionally, the Veteran testified during his March 2011 hearing before the Board that his conditions have worsened since his last examination.  With regard to his low back, the Veteran indicates he was on narcotic medications at the time of the previous examination and, therefore, his range of motion was better than usual.  He further indicates he misses up to three weeks a year of work due to low back pain.  Similarly, he testified his GERD causes heartburn, sleep disturbances, and weight fluctuations.  He indicated he had to alter his diet and medication regimen to better control the manifestations of his GERD.

The Veteran further indicated during his hearing that he seeks treatment from a private chiropractor on a regular basis.  These records are not currently in the claims folder and the RO should make efforts to obtain them.

In light of the Veteran's testimony, the potentially relevant treatment records, and ongoing treatment for these conditions, the Board concludes new VA examinations are warranted for the two claims.   See, e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, more recent VA outpatient treatment records (created since July 2009) should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska created since July 2009. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Ask the Veteran to complete release forms authorizing VA to request his treatment records from his private chiropractor or any other private physician from whom he received treatment for his GERD or low back.  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the current severity of the Veteran's service connected GERD and low back disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners designated to examine the veteran.  All necessary tests and studies should be conducted.  A rationale for any opinion expressed should be provided.  The examiners should note in the examination reports all pertinent pathology associated with the service-connected disabilities of GERD and the low back, including as follows:

a. Low Back:  The examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The finding should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by the service-connected low back disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He or she should also identify any related ankylosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  The total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

b. GERD:  The examiner should delineate all symptoms (along with their severity and frequency) attributable to the Veteran's GERD such as:  pain, vomiting, material weight loss, hematemesis, melena, anemia, recurrent epigastric distress, dysphagia, pyrosis, regurgitation; or substernal, arm, or shoulder pain.  The examiner should also express an opinion as to whether the disability is productive of severe, considerable, or less than considerable impairment of health.

Also, the GERD and low back examiners should address the impact of the service-connected disabilities on the Veteran's occupational functioning (regardless of his age).

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


